                 Case 2:20-cv-00606-RSL Document 2 Filed 04/30/20 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOHN ROBERT DEMOS JR,

 9                              Petitioner,                Case No. C20-0606-RSL-MAT

10          v.                                             REPORT AND RECOMMENDATION

11   DONALD R HOLBROOK,

12                              Respondent.

13

14          Bar-order litigant John Demos, a state prisoner who is currently incarcerated at the

15   Washington State Penitentiary in Walla Walla, Washington, has filed an application to proceed in

16   forma pauperis with a proposed 28 U.S.C. § 2241 habeas petition through which he seeks

17   immediate release in light of the COVID-19 pandemic. Dkt. 1.

18          The Court recommends that this action be dismissed without prejudice. Section 2241

19   provides the authority for granting habeas relief to a person “who is not in custody pursuant to a

20   state court judgment” but, rather, who is in custody for some other reason, such as pretrial detention

21   or awaiting extradition. White v. Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004), overruled on other

22   grounds by Hayward v. Marshall, 603 F.3d 546 (9th Cir. 2010) (en banc); see also Stow v.

23   Murashige, 389 F.3d 880, 886 (9th Cir. 2004); McNeely v. Blanas, 336 F.3d 822, 824 & n. 1 (9th




     REPORT AND RECOMMENDATION - 1
               Case 2:20-cv-00606-RSL Document 2 Filed 04/30/20 Page 2 of 3




 1   Cir. 2003). In contrast, when a prisoner is in custody pursuant to a state court judgment, 28 U.S.C.

 2   § 2254 constitutes his only habeas remedy for any challenge to his detention, regardless of the

 3   nature of such a challenge. White, 370 F.3d at 1009-10. Because it is apparent from petitioner’s

 4   submissions that he is in custody pursuant to a state court judgment, this action cannot proceed

 5   under § 2241.

 6          Petitioner should not be granted leave to file an amended petition under § 2254. An Order

 7   of this Court provides for the return without filing of any petition by petitioner that seeks an

 8   extraordinary writ pursuant to 28 U.S.C. §§ 1651, 2253 or 2254, unless accompanied by the filing

 9   fee. See Demos v. Stanley, MC97-0031-JLW (W.D. Wash. Mar. 13, 1997). Petitioner has not paid

10   the filing fee. Moreover, petitioner may not proceed with a second or successive habeas petition

11   here unless and until the Ninth Circuit authorizes its filing, which it has not done. See 28 U.S.C.

12   § 2244(b)(3)(A).

13          For these reasons, the Court recommends that this action be DISMISSED without prejudice

14   and that petitioner’s application to proceed in forma pauperis, Dkt. 1, be DENIED as moot. A

15   proposed order accompanies this Report and Recommendation.

16          Objections to this Report and Recommendation, if any, should be filed with the Clerk and

17   served upon all parties to this suit within twenty-one (21) days of the date on which this Report

18   and Recommendation is signed. Failure to file objections within the specified time may affect

19   your right to appeal. Objections should be noted for consideration on the District Judge’s motions

20   calendar for the third Friday after they are filed. Responses to objections may be filed within

21   fourteen (14) days after service of objections. If no timely objections are filed, the matter will be

22   ready for consideration by the District Judge on May 22, 2020.

23   ///




     REPORT AND RECOMMENDATION - 2
           Case 2:20-cv-00606-RSL Document 2 Filed 04/30/20 Page 3 of 3




 1       Dated this 30th day of April, 2020.

 2

 3                                             A
                                               Mary Alice Theiler
 4                                             United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     REPORT AND RECOMMENDATION - 3
